 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     NIKIE M. KING,                                            Case No. 19-CV-1769-RSL

10                           Plaintiff,                          ORDER TO SHOW CAUSE
11                      v.
12     JUVENILE COURT, FLORIDA, et al.,
13                           Defendants.
14
15          On October 31, 2019, plaintiff lodged a complaint in this Court seeking various forms of
16 relief from defendants for alleged fraud and discrimination while plaintiff lived in Florida.
17 Pursuant to 28 U.S.C. § 1391(b), civil actions in federal court may be brought, with limited
18 exceptions, only in the judicial district where defendants reside or in a judicial district in which a
19 substantial part of the events giving rise to the claim occurred. Because this action apparently
20 involves defendants who reside in, and conduct which occurred in, Florida, venue does not lie in
21 this judicial district.
22          Plaintiff is therefore ORDERED TO SHOW CAUSE why the above-captioned matter
23 should not be dismissed for improper venue under 28 U.S.C. § 1406(a). Plaintiff shall file her
24 response within twenty-one (21) days of the date of this Order.
25          DATED this 8th day of November, 2019.
26
27                                                    A
                                                      Robert S. Lasnik
28
                                                      United States District Judge
     ORDER TO SHOW CAUSE - 1
